IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                          NOS. WR-85,060-01 & WR-85,060-02



                   EX PARTE ROGER DALE CARTER, Applicant



           ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. 09-03-02825-CR & 09-03-02827-CR
      IN THE 359TH DISTRICT COURT FROM MONTGOMERY COUNTY

       Y EARY, J., filed a concurring opinion in which K EASLER, and H ERVEY, JJ.,
joined.

                                CONCURRING OPINION

       Adhering to the views expressed in my concurring opinion in Ex parte Pointer, ___

S.W.3d ___, Nos. WR-84,786-01 & WR-84,786-02 (Tex. Crim. App. del. June 8, 2016), I

join in the Court’s disposition of these cases.




FILED: June 29, 2016
DO NOT PUBLISH